Per curiam
This court is of opinion, and doth decide : 1. That as the judgement which was rendered by the mayor of Richmond was appealed from by Tanlcersley under the 23rd section of the county court law, and the mayor’s judgement was affirmed by the hustings court against the said appellant and her surety under the 25th section of that statute, the case was taken out of the jurisdiction of the mayor; and that the court of hustings being a court of record, a certiorari does not lie to a judgement rendered in that court, and that this is true when the prosecution is for the breach of a penal law, as well as in a merely civil case.
2. That there is no error in the judgement of the hustings court; and therefore no writ of error should be awarded in this case.
3. That the circuit court ought to dismiss the certiorari as having been improvidently awarded, refuse to award the writ of error, and give judgement against the appellant Tanker sley, for the costs of the appellee Lipscomb, in the circuit court.